STIPULATION AND ORDER FOR DISMISSAL OF APPEAL WITH PREJUDICE
Come now the parties hereto, by and through their respective counsel, and respectfully represent to the Court that, this matter having been compromised and settled, the parties hereto do hereby stipulate and agree that the appeal now pending before this Court may be dismissed with prejudice, the parties to bear their own costs.
ORDER
Pursuant to the foregoing Stipulation, and good cause appearing therefor,
It is hereby ordered that the above-captioned appeal now pending before this Court be, and the same is hereby dismissed with prejudice, the parties to bear their own costs.